          Case 1:20-cv-02682-RBW Document 6-4 Filed 01/11/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 MALLIKARJUN EAGA, et al.,

                           Plaintiffs,

 v.                                               Civil Action No. 20-2682 (RBW)

 U.S. CITIZENSHIP AND IMMIGRATION
 SERVICES, et al.,

                           Defendants.


                                    [PROPOSED] ORDER

         Upon consideration of Defendant’s motion to transfer and the memoranda in support

thereof and in opposition thereto, it is hereby ORDERED that the motion is GRANTED.

         It is further ORDERED that Plaintiffs’ claims are hereby SEVERED and

TRANSFERRED as follows:

         The following plaintiffs’ claims are hereby TRANSFERRED to the District of Nebraska:

Swapna Lakshmi Chinni Venkata; Chaya Sravani Thodupunuri; Mallikarjun Eaga; and Meenal

Gattu.

         The following plaintiffs’ claims are hereby TRANSFERRED to the District of Vermont:

Jyoti Bhimappa Chitagubbi; Venkata Lakshmi Anupama Puvvada; and Mahalaxmi

Krishnamurthy.

         The following plaintiffs’ claims are hereby TRANSFERRED to the Northern District of

Texas: Lija Mariam Jose.

         The following plaintiffs’ claims are hereby TRANSFERRED to the Central District of

California: Prameela Santhamma and Mangalagowri Tatini.
         Case 1:20-cv-02682-RBW Document 6-4 Filed 01/11/21 Page 2 of 3




Dated:
                                           The Honorable Reggie B. Walton
                                           United States District Judge




                                       2
          Case 1:20-cv-02682-RBW Document 6-4 Filed 01/11/21 Page 3 of 3




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 MALLIKARJUN EAGA, et al.,

                           Plaintiffs,

 v.                                              Civil Action No. 20-2682 (RBW)

 U.S. CITIZENSHIP AND IMMIGRATION
 SERVICES, et al.,

                           Defendants.


                            [ALTERNATE PROPOSED] ORDER

       Upon consideration of Defendant’s motion to dismiss and for summary judgment, it is

hereby ORDERED that the motion is GRANTED.

       It is further ORDERED that the claims of the following Plaintiffs are hereby DISMISSED

WITH PREJUDICE: Swapna Lakshmi Chinni Venkata; Chaya Sravani Thodupunuri; Mallikarjun

Eaga; Meenal Gattu; Jyoti Bhimappa Chitagubbi; Venkata Lakshmi Anupama Puvvada;

Mahalaxmi Krishnamurthy; Prameela Santhamma; and Mangalagowri Tatini.

       It is further ORDERED that Defendant is hereby granted JUDGMENT as to the claims of

the remaining Plaintiff Lija Mariam Jose.

       This is a final and appealable order.



 Dated:
                                               The Honorable Reggie B. Walton
                                               United States District Judge
